Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Phua (US 9,046,120).  Phua discloses a thread-forming screw (20) comprising a shank (22) with a circular asymmetric thread having a straight load-bearing flank (34) with a flank angle of between 1 and 30 degrees which is inclusive of the claimed ranges and a straight counter-flank (32) with a counter-flank angle of between 10 and 60 degrees which is also within the claimed ranges.  The ratio of counter-flank to the load-bearing flank is between 1.5 and 2.5 which is inclusive the “particular” angles claimed.  The ranges disclosed are also inclusive of the load-bearing and counter-flank within the claimed ratio and the claimed range relative to an angle bisector.  The flanks form a transition at the tip (b) which is between 0.01 and 0.2 times the pitch (P) according to the values in Figs. 11 and 12.  There is fillet (36) formed at the thread bottom.  And in regards to claims 12, 13 and 17 since the pitch of a metric thread is not defined it is read as what is required for Phua to meet the claimed ranges.  Further in regards to claim 17, the screw in Phua is made of a hardened steel and the connection with light metal to alloys, brass or non-ferrous metals is a recitation of intended use of which Phua would be capable of.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Phua.  Phua does not disclose the ratio of pitch to inner and outer diameter within the claimed range but, in looking at the dimensions in Figs. 11 and 12 the ratios disclosed in Phua are only slightly outside the claimed ranges.  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to experiment with the dimensions to find optimal values for different applications which would be inclusive of the claimed ratio for similar light metal applications.  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Phua as applied to claims 1, 3 and 5 above, and further in view of Kajita (US 6,672,813).  Kajita discloses a thread-formed screw similar to Phua but Kajita further discloses a tip radius (R1) of 0.1mm which is within the claimed range of <0.15 and Kajita also discloses the thread bottom to have different radius (R2 and R3) which are 0.4 and 0.55mm which together are <1.0mm and only slightly outside the claimed range.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to make the tip of Phua 0.1mm and thread bottom 0.95mm as disclosed in Kajita and experiment with the ratio of bottom radiuses in order to improve the performance of the screw in soft material and reduce the driving torque as discussed in Kajita.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phua as applied to claims 1 and 3 above, and further in view of De Vellier (US 2,827,820).  Phua does not disclose the screw having a thread beginning and an attachment tip.  De Vellier discloses a thread-forming screw where in the embodiment shown in Fig. 3 the screw is shown to have an asymmetrical thread (6) with a beginning thread having the same shape which tapers conically from an attachment tip to a full thread within 2 windings and the attachment tip tapering to <0.95 times the shank diameter (5).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the screw of Phua with a beginning thread and an attachment tip as disclosed De Vellier in order to facilitate the insertion of the screw within a hole.

Response to Remarks
After considering applicant’s remarks the rejections remain unchanged.  

Applicant argues that Phua does not disclose the core diameter 0.8 to 0.95 times a core diameter of a metric thread of the same nominal diameter.  In response, the examiner disagrees because the “metric thread” is undefined and as such it is read as any hypothetical thread having a core diameter necessary to meet the claim limitations.  There is simply no disclosure of what the “metric thread” is, there is not even any disclosure that “metric thread” would be that defined by the ISO and applicant further provides no evidence the as to why “those skilled in the art would appreciate that a metric standard thread refers to a metric thread as defined by ISO”.  So in this case the examiner maintains the “matric thread” would have a core diameter 0.8 to 0.95 divided by the core diameter of Phua and an unchanged nominal diameter.  As suggested previously, applicant should quantify the “metric thread” otherwise it could be any thread.  
Furthermore, even if it were the ISO standard if would still not define over the prior art because the invention is different from any ISO standard so it would not be a fair comparison.  An ISO standard thread assumes a certain thread shape, pitch, height etc… .  For example an ISO standard thread requires the threads to have a symmetrical V-shape with a 60° angle between the flanks which is not present in the instant invention.

Applicant argues claim 2 and new claim 22 would not be obvious over Phua because the person of ordinary skill in the art would not find it obvious to modify the ratios when the ratios Q1 and Q2 are considered at the large and small diameter extremes.  In response, the examiner agrees that at the extremes of both the external and core diameters disclosed in Phua Q1 and Q2 are not that close to what is claimed.  However, this assumes that the pitch remains constant since the ratios Q1 and Q2 are Diameter/Pitch.  In Phua, both the diameter and pitch are disclosed so the examiner agrees that both Phua’s Q1 and Q2 as calculated by the applicant are correct.  But the examiner finds no evidence that the range of Q1 and Q2 as claimed are calculated with a constant pitch value to support the claimed range for Q1 and Q2 are as a result of variations in diameter.  The claimed range could just as well have been the result of a pitch variation or both pitch and diameter.  Therefore, the person of ordinary skill in the art would have recognized to experiment with small variation in both diameter and/or pitch to achieve the claimed optimal range when the fastener is for use in similar light metal applications.  
In responding to the above rebuttal the applicant argues that it is incorrect to assume the pitch remains constant because Phau’s tables clearly show the pitch to be varying.  In response, the examiner agrees however it is in the claims of the instant invention applicant assumes the pitch being constant to make the comparison.  In the comparison applicant is assuming that in the instant invention it is only the diameters which effect the range of Q1 and Q2 in order to make the comparison the for the small and large diameter (at the extreme of the ranges).  However, both Q1 and Q2 are dependent on the diameter and the pitch.  In short making a comparison of Q1 and Q2 between the claimed invention and Phau based on “a small diameter” and “a large diameter” as was done if the remarks of 12/15/2021 is improper because both Q1 and Q2 are not solely dependent on the diameter.
Also, the comparison fails because applicant assumes that the small and large diameters of the instant invention are analogous to the small and large diameters of the Phua.  The instant invention is silent of the quantitative values for diameters so it is again improper to compare the small and large diameters.    
Additionally, there is no critically for the exact values of Q1 and Q2 and as noted above and the difference in Q1 and Q2 is also quite small, so it would not be outside the scope of those skilled in the art to experiment with the values to achieve greater efficiency, strength, hold for a particular material.   
Finally, in Phau the charts shown in Figs. 11 and 12 show the values for Q1 and Q2 are increasing with an increasing diameter so, if that were to be extrapolated to larger diameters than what is disclosed in the chart the Q numbers would eventually fall within the claimed range.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FLEMMING SAETHER/Primary Examiner, Art Unit 3677